     Case: 4:13-cr-00284-DAP Doc #: 560 Filed: 03/02/21 1 of 5. PageID #: 3204




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   UNITED STATES OF AMERICA,
                                                      )
                        Plaintiff,                    )   CASE NO.: 4:13 CR 284
                                                      )
           v.                                         )   JUDGE DAN A. POLSTER
                                                      )
   DWAYNE A. OLIVER,                                  )
                                                      )
                        Defendant.                    )   OPINION AND ORDER
                                                      )

        Before the Court is Defendant Dwayne A. Oliver’s Motion for Compassionate Release.

ECF Doc. 550. For the following reasons, Oliver’s Motion is DENIED.

   I.      Background

        Dwayne A. Oliver was indicted as one of 17 defendants on June 5, 2013, in a 57-count

indictment. ECF Doc. 1. Oliver was charged with one count conspiracy to distribute and to possess

with the intent to distribute a controlled substance as well as four counts of using a communication

facility to facilitate a felony. Id. Oliver subsequently plead guilty to the one count of conspiracy to

distribute and to possess with the intent to distribute cocaine. ECF Doc. 195. The Court determined

Oliver to be a career offender, based on prior convictions in 1995 and 1996 for involuntary

manslaughter and possession with the intent to distribute crack cocaine. ECF Doc. 314. Informed

by this determination, in May 2014, Oliver was sentenced to 188 months incarceration along with

8 years of supervised release. ECF Doc. 291. Oliver is currently being held at the Federal Prison

Camp (“FPC”) Pensacola. ECF Doc. 550.

        On November 19, 2020, Oliver petitioned the Court to appoint counsel to help him file a

Motion for Compassionate Release. ECF Doc. 543. This Court appointed a Federal Public

Defender, and on February 2, 2021, Oliver filed this Motion for Compassionate Release. ECF Doc.

                                                  1
     Case: 4:13-cr-00284-DAP Doc #: 560 Filed: 03/02/21 2 of 5. PageID #: 3205




550. Oliver is fifty (50) years old and has a documented medical condition of obesity. Id. Due to

this condition combined with the ongoing COVID-19 pandemic, he asks the Court to grant

compassionate release. Id. On February 9, 2021, the United States of America filed a response in

opposition. ECF Doc. 553. Oliver filed a reply to the government’s response on February 12, 2021.

ECF Doc. 555.

    II.      Discussion1

          Compassionate release is authorized by 18 U.S.C. § 3582(c)(1). When a defendant is under

70 years old and has served less than 30 years in prison, several requirements must be met to

warrant a sentence modification. § 3582(c)(1)(A). First, a court must find that “extraordinary and

compelling reasons warrant such a reduction.” Id. Second, the court must find that the reduction

in sentence is warranted upon consideration of “the factors set forth in §3553(a) to the extent that

they are applicable.” § 3582(c)(1)(A).

          A. Extraordinary and Compelling Reasons

          Within the context of the COVID-19 pandemic, concerns of contracting the virus become

an “extraordinary and compelling reason” to grant compassionate release when (1) the defendant

is at high risk of having complications from COVID-19 and (2) the prison where the defendant is

held has a severe COVID-19 outbreak. See United States v. Jones, No. 20-3701, 980 F.3d 1098,

1109 (6th Cir. Nov. 20, 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release…”).




1
 Before filing a motion for compassionate release, defendants must satisfy 18 U.S.C. §3582(c)(1)(A)(i)’s
exhaustion requirement. In the case at hand, it is undisputed that Oliver fully exhausted all administrative remedies
before filing his Motion with the Court. Therefore, the Court moves directly to the merits.

                                                          2
     Case: 4:13-cr-00284-DAP Doc #: 560 Filed: 03/02/21 3 of 5. PageID #: 3206




        With regards to (1), Oliver has a documented medical condition of obesity. ECF Doc. 550.

The Centers for Disease Control (“CDC”) has identified two categories of medical conditions

linked to the likelihood of severe outcomes from COVID-19.2 Obesity is listed in the first category,

which classifies factors definitely involving greater risk of severe illness. Id. When a medical

condition listed in the first category is present, the government has recognized that a defendant’s

ability to provide self-care is substantially diminished in the environment of a correctional facility.

ECF Doc. 553. Here, the government concedes that Oliver’s medical condition of obesity satisfies

part (1) of the “extraordinary and compelling reason” requirement for sentence reduction under 18

U.S.C. § 3582(c)(1)(a). Id.

        However, Oliver’s Motion fails on the second prong of the “extraordinary and compelling

reasons” test. While 49 inmates at FCP Pensacola have tested positive for COVID-19 over the

entirety of the pandemic, at present there are only 4 active cases in inmates.3 This Court recognizes

the severe risks COVID-19 poses to inmates, but simply the existence of the pandemic does not

authorize the Court to release inmates when the facility in question has not been severely impacted.

See United States v. Brown, No. 5:18 CR 111, Doc #: 48 at 3 (N.D. Ohio May 21, 2020).

        B. Other Relevant Elements

        Even if the Court were to find that Oliver established “extraordinary and compelling

reasons” for compassionate release, reduction of his sentence still would not be appropriate.

Compassionate release is inappropriate upon consideration of the sentencing factors in 18 U.S.C.

§ 3553(a). The statute lists seven factors the Court must weigh:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;

2
  Centers for Disease Control and Prevention, People with Certain Medical Conditions (Feb. 22, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
3
  Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed Feb. 25,
2021).

                                                       3
     Case: 4:13-cr-00284-DAP Doc #: 560 Filed: 03/02/21 4 of 5. PageID #: 3207




       (2) the need for the sentence imposed;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range.;
       (5) any pertinent policy statement;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

       18 U.S.C. § 3553(a). When a court initially considers the § 3553(a) factors during

sentencing, the court need not pen a lengthy opinion regarding 3553(a) factors. See United States

v. Jones, 2020 U.S. App. LEXIS 36620, at *30 (“Reading the judge’s compassionate release

decision and the original sentencing hearing transcript together reveals that the district judge

carefully considered all relevant § 3553(a) factors.”). When deliberating a motion for

compassionate release, the Court must decide whether to weigh the factors differently because of

a change in circumstances. Generally, the factors favor release when a high-risk defendant has less

than a year of his or her sentence remaining. See Hardin, Case No. 1:19 CR 240, 2020 U.S. Dist.

LEXIS 90855, at *10.

       Here, Oliver was sentenced to 188 months incarceration due, in part, to his status as a career

offender. ECF Doc. 314. 188 months was the minimum sentence suggested by the career offender

guidelines at the time of sentencing. ECF Doc. 195. Oliver has more than half of that over 15-year

sentence remaining. See United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020) (noting that

in deciding whether to grant a sentence reduction, the amount of time the defendant has served on

his sentence encompasses several § 3553(a) sentencing factors). Furthermore, Oliver has failed to

establish that he no longer poses a danger to the safety of any other person or the community. The

drug trafficking offense for which Oliver plead guilty is a very serious crime, in this case involving

several kilograms of cocaine. See United States v. Relliford, No. 20-3868, 2021 U.S. App. LEXIS

5188, at *2-3 (6th Cir. Feb. 22, 2021) (finding that a district court properly weighed the 3553(a)



                                                  4
     Case: 4:13-cr-00284-DAP Doc #: 560 Filed: 03/02/21 5 of 5. PageID #: 3208




factors, when the court considered the seriousness of the defendant’s current offense and the length

of time remaining on Defendant’s sentence.) Given these facts, the § 3553(a) factors weigh against

granting Oliver compassionate release. See United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir.

2009) (district courts have “broad discretion to determine what sentence will serve [§ 3553(a)’s]

statutory objectives.”).

   III.      Conclusion

          For the above reasons, Dwayne A. Oliver’s Motion for Compassionate Release (ECF Doc.

550) is hereby DENIED.



          IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster March 1, 2021
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                 5
